Exhibit 10.13
FIRST AMENDMENT TO
AGREEMENT
BY AND BETWEEN
KEYCORP
AND
HENRY L. MEYER III
     WHEREAS, Henry L. Meyer III (“Meyer”) and KeyCorp entered into an Agreement
dated January 1, 2008 (“Meyer Agreement”), which outlines the terms and
conditions of Meyer’s employment with KeyCorp and further, provides Meyer with
certain payments and other employee benefits in the event that his employment is
terminated following a Change of Control (as that term is defined in the Meyer
Agreement), and
     WHEREAS, on November 14, 2008, the United States Department of Treasury
(“Treasury”) purchased from KeyCorp $2.5 billion of Preferred Stock and warrants
to purchase common stock under the Troubled Assets Relief Program (the “TARP”)
Capital Purchase Program of the Emergency Economic Stabilization Act of 2008
(“EESA”).
     NOW THEREFORE, and pursuant to the requirements of the EESA, the Meyer
Agreement is hereby amended as follows:

  1.   Section 16 of the Meyer Agreement shall be deleted in its entirety and
the following Section 16 shall be substituted therefore:

“16. Statutory Limitations including those Limitations Mandated under the
Emergency Economic Stabilization Act of 2008.
(a) If any payments otherwise payable to Meyer under this Agreement are
prohibited by any statute or regulation in effect at the time the payments would
otherwise be payable, including, without limitation, the compensation
prohibitions specifically mandated under Section 111(b) and/or Section 111(c) of
the Emergency Economic Stabilization Act of 2008 (“EESA”) as may be applicable
to Key as of the time of Meyer’s termination, or by any regulation issued by the
Federal Deposit Insurance Corporation (the “FDIC”) that limits executive change
of control payments that can be made by an FDIC insured institution or its
holding company if the institution is financially troubled (any such limiting
statute or regulation being a “Limiting Rule”):
     (i) Unless such payment is specifically limited under the provisions of
EESA, Key will use its best efforts to obtain the consent of the appropriate
governmental agency (whether the FDIC or any other agency) to the payment by Key
to Meyer of the maximum amount that is permitted (up to the amounts that would
be due to Meyer absent the Limiting Rule); and

 



--------------------------------------------------------------------------------



 



     (ii) Meyer will be entitled to receive a lump sum payment equal to the
greater of either (i) the aggregate amount payable under this Agreement (as
limited by the Limiting Rule) or (ii) the aggregate payments that would be due
under applicable Key severance, separation pay, and/or salary continuation plans
that may be in effect at the time of Meyer’s termination (as if Meyer were not a
party to this Agreement) up to the amounts that would be due to Meyer under this
Agreement or otherwise absent the Limiting Rule; provided that the timing of any
payments shall be made in the manner set forth in Section 7.1(h) (i.e., the
first day of the seventh month following the Termination Date) and provided
further, that the payment may not exceed the amount specified in Section 7.1(c),
and the payment will otherwise comply with all requirements under Section 409A.
(b) In the event of an extension or renewal of this Agreement pursuant to
Section 1 hereof during the period of time commencing on the date that Key, if
ever, becomes subject to Section 111(c) of EESA due to the U.S. Treasury’s
auction purchases and ending on the last day of the “TARP authorities period”
(as that term is defined in accordance with Section 111(c) of EESA), then
notwithstanding any other provisions in this Agreement to the contrary, the
terms of such extension or renewal shall incorporate the compensation
prohibitions specifically mandated under Section 111(c) of EESA such that the
payments due under such extension or renewal will be limited, in a manner
similar to that described in Section 16(a)(ii) to an amount that would not
violate Section 111(c) of EESA.”

  2.   The amendment set forth in Paragraph 1 shall be effective as of
January 1, 2009.     3.   Except as amended herein, the Meyer Agreement shall
remain in full force and effect.

          IN WITNESS WHEREOF, the parties have caused this First Amendment to
the Meyer Agreement to be executed as of this 15th day of December, 2008, to be
effective as of January 1, 2009.

              KeyCorp   Henry L. Meyer III    
 
           
By:
  /s/ Thomas C. Stevens
 
Thomas C. Stevens   /s/ Henry L. Meyer III
 
   
 
  Vice Chair        

 